DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/23/2020, 8/12/2020, 9/18/2020, and 1/20/2021 were filed with or after the mailing date of the application on 7/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: controlling unit, acquiring unit, first determining unit, and second determining unit in claims 1-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woehler (US Patent Pub. # 2007/0071429).
As to claim 1, Woehler discloses a control apparatus comprising:
a controlling unit (controllable drive) configured to perform a tilt driving for tilting at least one of an image sensor (tilting of the image sensor) and an 
an acquiring unit (digital camera 100) configured to acquire evaluation values (45 autofocus points) of a first area (one or more partial areas and two visually marked focusable areas 162 and 164) and a second area (one or more partial areas and two visually marked focusable areas 162 and 164) in an image captured by an image pickup apparatus(image sensor) (Para 22);
a first determining unit (camera 100) configured to determine whether to perform the tilt driving (automated tilt) or the focus driving (adjustment of the focus of the lens, and an according tilt of the image sensor), based on the evaluation values (45 autofocus points) (Para 23 and 24); and
a second determining unit (camera 100) configured to determine a driving direction of the tilt driving (automated tilt) or the focus driving (adjustment of the focus of the lens, and an according tilt of the image sensor) based on the evaluation values (45 autofocus points) (Para 25). 
As to claim 2, Woehler teaches wherein the acquiring unit (100) acquires the evaluation value (45 autofocus points) in a third area (one or more partial areas and two visually marked focusable areas 162 and 164) in the image (image) (Para 22). 
As to claim 3, Woehler teaches wherein the controlling unit (controllable drive) includes: a tilt controlling unit (movement element) configured to control the tilt driving (movement element); and a focus controlling unit (additional autofocus element) configured to control the focus driving (Para 15, 16, and 22). 

As to claim 5, Woehler teaches wherein the controlling unit (controllable drive) sets one of the tilt driving (automated tilt) and the focus driving (adjustment of the focus of the lens, and an according tilt of the image sensor) which is the same as previous driving to next driving, when both evaluation values (45 autofocus points) of the first area (one or more partial areas and two visually marked focusable areas 162 and 164) and the second area (one or more partial areas and two visually marked focusable areas 162 and 164) increase or decrease before or after the tilt driving (automated tilt) or the focus driving (adjustment of the focus of the lens, and an according tilt of the image sensor), and wherein the controlling unit sets one of the tilt driving (automated tilt) and the focus driving (adjustment of the focus of the lens, and an according tilt of the 
As to claim 6, Woehler teaches wherein the controlling unit (controllable drive) sets one of the tilt driving (automated tilt) and the focus driving (adjustment of the focus of the lens, and an according tilt of the image sensor) which is the same as previous driving to next driving, when both evaluation values (45 autofocus points) of the first area (one or more partial areas and two visually marked focusable areas 162 and 164) 
As to claim 7, Woehler teaches wherein the controlling unit (controllable drive) sets one of the tilt driving (automated tilt) and the focus driving (adjustment of the focus of the lens, and an according tilt of the image sensor) which is the same as previous driving to next driving, when both evaluation values (45 autofocus points) of the first area (one or more partial areas and two visually marked focusable areas 162 and 164) 
As to claim 8, Woehler teaches wherein the controlling unit (controllable drive) sets one of the tilt driving (automated tilt) and the focus driving (adjustment of the focus of the lens, and an according tilt of the image sensor) which is different from previous driving to next driving, when one of evaluation values (45 autofocus points) of the first area (one or more partial areas and two visually marked focusable areas 162 and 164) 
As to claim 9, Woehler teaches wherein the controlling unit (controllable drive) determines a focusing stop position (sharply focused) when both the evaluation values (45 autofocus points) of the first area (one or more partial areas and two visually marked focusable areas 162 and 164) and the second area (one or more partial areas and two visually marked focusable areas 162 and 164) decrease (Para 22). 

As to claim 11, Woehler teaches wherein the controlling unit (controllable drive) performs the one of the approximate tilt driving (automated tilt) and the approximate focus driving (adjustment of the focus of the lens, and an according tilt of the image sensor) using a phase difference sensor (phase comparison) (Para 22). 
As to claim 12, Woehler teaches wherein the installation status of the image pickup apparatus (100) includes at least one of an installation angle, a focal length (focal length of the lens), and an object distance (object distance) of the image pickup apparatus (Para 16). 
As to claim 14, Woehler teaches wherein the controlling unit (controllable drive) selects one of the tilt driving (automated tilt) and the focus driving (adjustment of the focus of the lens, and an according tilt of the image sensor), which has a higher driving durable number (Scheimpflug line), during initial driving of a corresponding one of the tilt driving (automated tilt) and the focus driving (adjustment of the focus of the lens, and an according tilt of the image sensor) (Para 15).  Woehler teaches the electrical signals 
As to claims 15 and 16, these claims differ from claim 1 only in that the claim 1 is a control apparatus claim whereas claims 15 and 16 are a control method, non-transitory computer-readable storage medium storing a program.  Thus claim 15 and 16 are analyzed as previously discussed with respect to claim 1 above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Woehler (US Patent Pub. # 2007/0071429) Yokozeki (US Patent Pub. # 2016/0277668).
As to claim 13, Woehler teaches the autofocus elements may for example determine the distance by contrast comparison. The contrast comparison may be used for example with digital view finder cameras. 13 (Para 22).  Woehler does not specifically teach the evaluation value based on a high frequency component of an object.  Yokozeki teaches the image signal in the contrast focus detection frame 501 is passed through a high frequency filter that allows high frequency components higher than a particular cutoff frequency to pass through, and the contrast evaluation value is given by a value determined based on the high frequency components output from the high frequency filter (hereinafter the value will be referred to as EP) (Para 75).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a contrast focus detection frame as taught by Yokozeki to the digital camera of Woehler, to provide a technique to, in focus adjustment using the phase difference detection, achieve high-quality focusing even when a change occurs in condition of an object or an image capturing condition (Para 9 of Yokozeki).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above.  Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply.  In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        7/29/2021